           Case 1:19-cv-00921-RP Document 33 Filed 09/03/20 Page 1 of 2



                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                      AUSTIN DIVISION

ALFREDO ALVAREZ, parent of J.A., a minor          §
child,                                            §
                                                  §
               Plaintiff,                         §
                                                  §
v.                                                §                   1:19-CV-921-RP
                                                  §
TEXAS EDUCATION AGENCY,                           §
                                                  §
               Defendant.                         §

                                                ORDER

       Before the Court is the report and recommendation of United States Magistrate Judge Susan

Hightower concerning Texas Education Agency’s (“TEA”) motion to dismiss, (Dkt. 18). (R. & R.,

Dkt. 29). In her report and recommendation, Judge Hightower recommends that the Court deny the

motion. (Id. at 14). TEA timely filed objections to the report and recommendation, (Objs., Dkt. 31),

and an appendix to its objections, (Dkt. 32).

       A party may serve and file specific, written objections to a magistrate judge’s findings and

recommendations within fourteen days after being served with a copy of the report and

recommendation and, in doing so, secure de novo review by the district court. 28 U.S.C.

§ 636(b)(1)(C). Because TEA timely objected to each portion of the report and recommendation, the

Court reviews the report and recommendation de novo. Having done so, the Court overrules TEA’s

objections and adopts the report and recommendation as its own order.




                                                  1
          Case 1:19-cv-00921-RP Document 33 Filed 09/03/20 Page 2 of 2



       Accordingly, the Court ORDERS that the report and recommendation of United States

Magistrate Judge Susan Hightower, (Dkt. 29), is ADOPTED. TEA’s motion to dismiss, (Dkt. 18), is

DENIED.

       SIGNED on September 3, 2020.




                                           ROBERT PITMAN
                                           UNITED STATES DISTRICT JUDGE




                                              2
